


Exhibit 10.19

 

RIVERWOOD HOLDING, INC.
2002 STOCK INCENTIVE PLAN

 


SECTION 1.  PURPOSE


 

The purpose of this Riverwood Holding, Inc. 2002 Stock Incentive Plan is to
foster and promote the long-term financial success of the Company and the
Subsidiaries and to increase materially stockholder value by (a) motivating
superior performance by participants in the Plan, (b) providing participants in
the Plan with an ownership interest in the Company and (c) enabling the Company
and the Subsidiaries to attract and retain the services of an outstanding
management team upon whose judgment, interest and special effort the successful
conduct of its operations is largely dependent.

 


SECTION 2.  DEFINITIONS

 


2.1.                              DEFINITIONS.  WHENEVER USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)                                  “AFFILIATE” MEANS, WITH RESPECT TO ANY
PERSON, ANY OTHER PERSON CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH
SUCH PERSON.


 


(B)                                 “AWARD AGREEMENT” MEANS THE AGREEMENT
EVIDENCING THE GRANT OF ANY INCENTIVE AWARD UNDER THE PLAN, INCLUDING A
SUBSCRIPTION AGREEMENT, AN OPTION AGREEMENT OR RESTRICTED STOCK UNIT AGREEMENT.

 


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(D)                                 “CD&R FUND” MEANS THE CLAYTON, DUBILIER &
RICE FUND V LIMITED PARTNERSHIP, A CAYMAN ISLANDS EXEMPTED LIMITED PARTNERSHIP,
AND ANY SUCCESSOR INVESTMENT VEHICLE MANAGED BY CLAYTON, DUBILIER & RICE, INC.


 


(E)                                  “CAUSE” SHALL MEAN, UNLESS OTHERWISE
PROVIDED IN AN AWARD AGREEMENT, (I) THE WILLFUL FAILURE OF THE PARTICIPANT TO
PERFORM SUBSTANTIALLY HIS EMPLOYMENT-RELATED DUTIES, (II) THE PARTICIPANT’S
WILLFUL OR SERIOUS MISCONDUCT THAT HAS CAUSED OR COULD REASONABLY BE EXPECTED TO
RESULT IN MATERIAL INJURY TO THE BUSINESS OR REPUTATION OF THE COMPANY OR ANY
SUBSIDIARY, (III) THE PARTICIPANT’S CONVICTION OF, OR ENTERING A PLEA OF GUILTY
OR NOLO CONTENDERE TO, A CRIME CONSTITUTING A FELONY OR (IV) THE BREACH BY THE
PARTICIPANT OF ANY WRITTEN COVENANT OR AGREEMENT WITH THE COMPANY OR ANY
SUBSIDIARY NOT TO DISCLOSE ANY INFORMATION PERTAINING TO THE COMPANY OR ANY
SUBSIDIARY, NOT TO COMPETE OR INTERFERE WITH THE COMPANY OR ANY SUBSIDIARY OR
RELATING TO THE TAKE-ALONG RIGHTS DESCRIBED IN SECTION 10.3 HEREOF; PROVIDED
THAT, WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY TO

 

--------------------------------------------------------------------------------


 


AN EMPLOYMENT OR INDIVIDUAL SEVERANCE AGREEMENT WITH THE COMPANY OR RIC, “CAUSE”
SHALL HAVE THE MEANING, IF ANY SPECIFIED IN SUCH AGREEMENT.


 


(F)                                    “CHANGE IN CONTROL” MEANS THE FIRST TO
OCCUR OF THE FOLLOWING EVENTS AFTER THE EFFECTIVE DATE:


 

(I)                                     THE ACQUISITION BY ANY PERSON, ENTITY OR
“GROUP” (AS DEFINED IN SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED), OTHER THAN THE COMPANY, THE SUBSIDIARIES, ANY EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR THE SUBSIDIARIES, THE CD&R FUND, ANY INVESTOR OR ANY AFFILIATE OF
THE CD&R FUND OR OF AN INVESTOR, OF 50% OR MORE OF THE COMBINED VOTING POWER OF
THE COMPANY’S OR RIC’S THEN OUTSTANDING VOTING SECURITIES;

 

(II)                                  THE MERGER OR CONSOLIDATION OF THE COMPANY
OR RIC, AS A RESULT OF WHICH PERSONS WHO WERE STOCKHOLDERS OF THE COMPANY OR
RIC, AS THE CASE MAY BE, IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION, DO
NOT, IMMEDIATELY THEREAFTER, OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF
THE MERGED OR CONSOLIDATED COMPANY;

 

(III)                               THE LIQUIDATION OR DISSOLUTION OF THE
COMPANY OR RIC OTHER THAN A LIQUIDATION OF RIC INTO THE COMPANY OR INTO ANY
SUBSIDIARY; AND

 

(IV)                              THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR RIC TO ONE OR MORE PERSONS
OR ENTITIES THAT ARE NOT, IMMEDIATELY PRIOR TO SUCH SALE, TRANSFER OR OTHER
DISPOSITION, AFFILIATES OF THE COMPANY, RIC, THE CD&R FUND OR ANY INVESTOR.

 


(G)                                 “CHANGE IN CONTROL PRICE” MEANS THE PRICE
PER SHARE OF COMMON STOCK PAID IN CONJUNCTION WITH ANY TRANSACTION RESULTING IN
A CHANGE IN CONTROL (AS DETERMINED IN GOOD FAITH BY THE BOARD IF ANY PART OF
SUCH PRICE IS PAYABLE OTHER THAN IN CASH).


 


(H)                                 “COMMITTEE” MEANS THE COMPENSATION AND
BENEFITS COMMITTEE OF THE BOARD (OR SUCH OTHER COMMITTEE OF THE BOARD WHICH
SHALL HAVE JURISDICTION OVER THE COMPENSATION OF OFFICERS).


 


(I)                                     “COMMON STOCK” MEANS THE CLASS A COMMON
STOCK, PAR VALUE $.01 PER SHARE, OF THE COMPANY.


 


(J)                                     “COMPANY” MEANS RIVERWOOD HOLDING, INC.,
A DELAWARE CORPORATION FORMERLY KNOWN AS NEW RIVER HOLDING, INC., AND ANY
SUCCESSOR THERETO.

 

2

--------------------------------------------------------------------------------


 


(K)                                  “EFFECTIVE DATE” MEANS JANUARY 1, 2002.


 


(L)                                     “EMPLOYEE” MEANS ANY EXECUTIVE OFFICER
OR OTHER KEY MANAGEMENT EMPLOYEE OF THE COMPANY.


 


(M)                               “EXTRAORDINARY TERMINATION” MEANS A
TERMINATION OF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND THE SUBSIDIARIES
BY REASON OF THE PARTICIPANT’S DEATH, PERMANENT DISABILITY OR RETIREMENT.


 


(N)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE FAIR MARKET VALUE ON SUCH DATE PER SHARE OF COMMON STOCK AS DETERMINED IN
GOOD FAITH BY THE EXECUTIVE COMMITTEE OF THE BOARD.  IN MAKING A DETERMINATION
OF FAIR MARKET VALUE, THE EXECUTIVE COMMITTEE SHALL GIVE DUE CONSIDERATION TO
SUCH FACTORS AS IT DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, THE
EARNINGS AND CERTAIN OTHER FINANCIAL AND OPERATING INFORMATION OF THE COMPANY
AND THE SUBSIDIARIES IN RECENT PERIODS, THE POTENTIAL VALUE OF THE COMPANY AND
THE SUBSIDIARIES AS A WHOLE, THE FUTURE PROSPECTS OF THE COMPANY AND THE
SUBSIDIARIES AND THE INDUSTRIES IN WHICH THEY COMPETE, THE HISTORY AND
MANAGEMENT OF THE COMPANY AND THE SUBSIDIARIES, THE GENERAL CONDITION OF THE
SECURITIES MARKETS, THE FAIR MARKET VALUE OF SECURITIES OF COMPANIES ENGAGED IN
BUSINESSES SIMILAR TO THOSE OF THE COMPANY AND THE SUBSIDIARIES AND A VALUATION
OF THE COMMON STOCK, WHICH SHALL BE PERFORMED, WITH RESPECT TO EACH FISCAL YEAR
BY AN INDEPENDENT VALUATION FIRM CHOSEN BY THE EXECUTIVE COMMITTEE. 
NOTWITHSTANDING THE FOREGOING, FOLLOWING A PUBLIC OFFERING, FAIR MARKET VALUE
SHALL MEAN THE AVERAGE OF THE HIGH AND LOW TRADING PRICES FOR A SHARE OF COMMON
STOCK ON THE PRIMARY NATIONAL EXCHANGE (INCLUDING NASDAQ) ON WHICH THE COMMON
STOCK IS THEN TRADED ON THE TRADING DAY IMMEDIATELY PRECEDING THE DATE AS OF
WHICH SUCH FAIR MARKET VALUE IS DETERMINED.  THE DETERMINATION OF FAIR MARKET
VALUE WILL NOT GIVE EFFECT TO ANY RESTRICTIONS ON TRANSFER OF THE SHARES OF
COMMON STOCK OR THE FACT THAT SUCH COMMON STOCK WOULD REPRESENT A MINORITY
INTEREST IN THE COMPANY.


 


(O)                                 “INCENTIVE AWARD” MEANS AN AWARD OF OPTIONS
OR RESTRICTED STOCK UNITS GRANTED PURSUANT TO THE TERMS AND CONDITIONS OF THE
PLAN.


 


(P)                                 “INVESTORS” MEANS EACH OF THE INVESTORS WHO
PURCHASED SHARES OF COMMON STOCK OR SHARES OF CLASS B COMMON STOCK OF THE
COMPANY CONCURRENTLY WITH THE CONSUMMATION OF THE MERGER CONTEMPLATED BY THE
MERGER AGREEMENT, AND THEIR “SPECIFIED AFFILIATES”, WITHIN THE MEANING OF THE
STOCKHOLDERS AGREEMENT OF THE COMPANY, AS AMENDED FROM TIME TO TIME.


 


(Q)                                 “MERGER AGREEMENT” MEANS THE AGREEMENT AND
PLAN OF MERGER, DATED AS OF OCTOBER 25, 1995, AMONG CDRO ACQUISITION
CORPORATION, AN INDIRECT,

 

3

--------------------------------------------------------------------------------


 


WHOLLY OWNED SUBSIDIARY OF THE COMPANY, RIC HOLDING, INC. A WHOLLY OWNED
SUBSIDIARY OF THE COMPANY, AND RIVERWOOD INTERNATIONAL CORPORATION.


 


(R)                                    “NEW EMPLOYER” MEANS A PARTICIPANT’S
EMPLOYER, OR THE PARENT OR A SUBSIDIARY OF SUCH EMPLOYER, IMMEDIATELY FOLLOWING
A CHANGE IN CONTROL.


 


(S)                                  “OPTION” MEANS THE RIGHT GRANTED TO A
PARTICIPANT UNDER THE PLAN TO PURCHASE A STATED NUMBER OF SHARES OF COMMON STOCK
AT A STATED PRICE, NOT LESS THAN FAIR MARKET VALUE ON THE DATE OF GRANT, FOR A
SPECIFIED PERIOD OF TIME.


 


(T)                                    “OPTION AGREEMENT” MEANS AN AGREEMENT
BETWEEN THE COMPANY AND THE PARTICIPANT SETTING FORTH THE TERMS AND CONDITIONS
OF ANY OPTIONS GRANTED HEREUNDER, WHICH AGREEMENT SHALL, UNLESS THE BOARD
OTHERWISE DETERMINES, BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B.


 


(U)                                 “PARTICIPANT” MEANS ANY EMPLOYEE DESIGNATED
BY THE BOARD TO PARTICIPATE IN THE PLAN.


 


(V)                                 “PERMANENT DISABILITY” MEANS, UNLESS
OTHERWISE PROVIDED IN AN AWARD AGREEMENT, A PHYSICAL OR MENTAL DISABILITY OR
INFIRMITY THAT PREVENTS THE PERFORMANCE OF A PARTICIPANT’S EMPLOYMENT-RELATED
DUTIES LASTING (OR LIKELY TO LAST, IN THE JUDGMENT OF THE BOARD) FOR A PERIOD OF
SIX MONTHS OR LONGER AND WITHIN 30 DAYS AFTER RIC NOTIFIES THE PARTICIPANT IN
WRITING THAT IT INTENDS TO REPLACE HIM, THE PARTICIPANT SHALL NOT HAVE RETURNED
TO THE PERFORMANCE OF HIS EMPLOYMENT-RELATED DUTIES ON A FULL-TIME BASIS.  THE
BOARD’S REASONED AND GOOD FAITH JUDGMENT OF PERMANENT DISABILITY SHALL BE FINAL,
BINDING AND CONCLUSIVE AND SHALL BE BASED ON SUCH COMPETENT MEDICAL EVIDENCE AS
SHALL BE PRESENTED TO IT BY SUCH PARTICIPANT AND/OR BY ANY PHYSICIAN OR GROUP OF
PHYSICIANS OR OTHER COMPETENT MEDICAL EXPERT EMPLOYED BY THE PARTICIPANT, THE
COMPANY OR RIC TO ADVISE THE BOARD; PROVIDED THAT, WITH RESPECT TO ANY
PARTICIPANT WHO IS A PARTY TO AN EMPLOYMENT OR INDIVIDUAL SEVERANCE AGREEMENT
WITH THE COMPANY OR RIC, “PERMANENT DISABILITY” SHALL HAVE THE MEANING, IF ANY,
ASSIGNED IN SUCH AGREEMENT TO SUCH TERM OR TO A SIMILAR TERM SUCH AS
“DISABILITY” OR “DISABLED”.


 


(W)                               “PLAN” MEANS THIS RIVERWOOD HOLDING, INC. 2002
STOCK INCENTIVE PLAN, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


 


(X)                                   “PUBLIC OFFERING” MEANS THE FIRST DAY AS
OF WHICH SALES OF COMMON STOCK ARE MADE TO THE PUBLIC IN THE UNITED STATES
PURSUANT TO AN UNDERWRITTEN PUBLIC OFFERING OF THE COMMON STOCK LED BY ONE OR
MORE UNDERWRITERS AT LEAST ONE OF WHICH IS AN UNDERWRITER OF NATIONALLY
RECOGNIZED STANDING.


 


(Y)                                 “REGISTRATION AND PARTICIPATION AGREEMENT”
MEANS THE REGISTRATION AND PARTICIPATION AGREEMENT, DATED AS OF MARCH 27, 1996,
AMONG THE COMPANY

 

4

--------------------------------------------------------------------------------


 


AND CERTAIN STOCKHOLDERS OF THE COMPANY, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME.


 


(Z)                                   “RESTRICTED STOCK UNIT” MEANS THE RIGHT
GRANTED TO A PARTICIPANT UNDER THE PLAN TO RECEIVE ONE SHARE OF COMMON STOCK ON
A DEFERRED BASIS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN.


 


(AA)                            “RESTRICTED STOCK UNIT AGREEMENT” MEANS AN
AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT SETTING FORTH THE TERMS AND
CONDITIONS OF ANY RESTRICTIVE STOCK UNITS GRANTED HEREUNDER, WHICH AGREEMENT
SHALL, UNLESS THE BOARD OTHERWISE DETERMINES, BE SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT C.


 


(BB)                          “RETIREMENT” MEANS A PARTICIPANT’S RETIREMENT FROM
ACTIVE EMPLOYMENT WITH THE COMPANY AND THE SUBSIDIARIES AT OR AFTER AGE 65.


 


(CC)                            “RIC” MEANS RIVERWOOD INTERNATIONAL CORPORATION,
A DELAWARE CORPORATION FORMERLY KNOWN AS RIVERWOOD INTERNATIONAL USA, INC., AND
ANY SUCCESSOR THERETO.


 


(DD)                          “SUBSCRIPTION AGREEMENT” MEANS THE MANAGEMENT
STOCK SUBSCRIPTION AGREEMENT ENTERED INTO BY THE COMPANY AND A PARTICIPANT
SETTING FORTH THE TERMS AND CONDITIONS OF ANY AWARD OF COMMON STOCK BY SUCH
PARTICIPANT UNDER THE PLAN WHICH AGREEMENT SHALL, UNLESS THE BOARD OTHERWISE
DETERMINES, BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A.


 


(EE)                            “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER
PERSON, A MAJORITY OF WHOSE OUTSTANDING VOTING SECURITIES OR OTHER EQUITY
INTERESTS IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY.

 

5

--------------------------------------------------------------------------------


 


2.2.                              GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, WORDS IN THE MASCULINE GENDER USED IN THE PLAN SHALL
INCLUDE THE FEMININE GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE
PLURAL SHALL INCLUDE THE SINGULAR.


 


SECTION 3.  ELIGIBILITY AND PARTICIPATION


 

Participants in the Plan shall be those Employees selected by the Board to
participate in the Plan from time to time.  The selection of an Employee as a
Participant shall neither entitle such Employee to nor disqualify such Employee
from participation in any other award or incentive plan.

 


SECTION 4.  POWERS OF THE BOARD


 


4.1.                              POWER TO GRANT AND ESTABLISH TERMS OF AWARDS. 
THE BOARD SHALL, SUBJECT TO THE TERMS OF THE PLAN, DETERMINE THE PARTICIPANTS TO
WHOM INCENTIVE AWARDS SHALL BE GRANTED AND THE TERMS AND CONDITIONS OF SUCH
INCENTIVE AWARDS, PROVIDED THAT NOTHING IN THE PLAN SHALL LIMIT THE RIGHT OF
MEMBERS OF THE BOARD WHO ARE EMPLOYEES TO RECEIVE INCENTIVE AWARDS HEREUNDER.


 


4.2.                              ADMINISTRATION.  THE BOARD SHALL BE
RESPONSIBLE FOR THE ADMINISTRATION OF THE PLAN.  ANY AUTHORITY EXERCISED BY THE
BOARD UNDER THE PLAN SHALL BE EXERCISED BY THE BOARD IN ITS SOLE DISCRETION. 
THE BOARD, BY MAJORITY ACTION THEREOF, IS AUTHORIZED TO PRESCRIBE, AMEND AND
RESCIND RULES AND REGULATIONS RELATING TO THE ADMINISTRATION OF THE PLAN, TO
PROVIDE FOR CONDITIONS AND ASSURANCES DEEMED NECESSARY OR ADVISABLE TO PROTECT
THE INTERESTS OF THE COMPANY AND THE SUBSIDIARIES, AND TO MAKE ALL OTHER
DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION
OF THE PLAN OR TO CARRY OUT ITS PROVISIONS AND PURPOSES.  DETERMINATIONS,
INTERPRETATIONS OR OTHER ACTIONS MADE OR TAKEN BY THE BOARD PURSUANT TO THE
PROVISIONS OF THE PLAN SHALL BE FINAL, BINDING AND CONCLUSIVE FOR ALL PURPOSES
AND UPON ALL PERSONS.


 


4.3.                              DELEGATION BY THE BOARD.  ALL OF THE POWERS,
DUTIES AND RESPONSIBILITIES OF THE BOARD SPECIFIED IN THE PLAN MAY, TO THE FULL
EXTENT PERMITTED BY APPLICABLE LAW, BE EXERCISED AND PERFORMED BY THE COMMITTEE
OR ANY OTHER DULY CONSTITUTED COMMITTEE OF THE BOARD, IN ANY SUCH CASE, TO THE
EXTENT AUTHORIZED BY THE BOARD TO EXERCISE AND PERFORM SUCH POWERS, DUTIES AND
RESPONSIBILITIES.


 


SECTION 5.  SHARES SUBJECT TO PLAN


 


5.1.                              NUMBER.  SUBJECT TO THE PROVISIONS OF
SECTION 5.3, THE MAXIMUM NUMBER SHARES OF COMMON STOCK SUBJECT TO INCENTIVE
AWARDS UNDER THE PLAN (INCLUDING SHARES THAT BECOME AVAILABLE FOR GRANT PURSUANT
TO SECTION 5.2) MAY NOT EXCEED, IN THE AGGREGATE 658,353 SHARES.  THE SHARES OF
COMMON STOCK TO BE DELIVERED UNDER THE PLAN

 

6

--------------------------------------------------------------------------------


 

may consist, in whole or in part, of Common Stock held in treasury or authorized
but unissued shares of Common Stock, not reserved for any other purpose.


 


5.2.                              CANCELED, TERMINATED OR FORFEITED AWARDS.  ANY
SHARES OF COMMON STOCK SUBJECT TO ANY PORTION OF AN INCENTIVE AWARD WHICH FOR
ANY REASON EXPIRES, OR IS CANCELED, TERMINATED, FORFEITED OR OTHERWISE SETTLED,
IN WHOLE OR IN PART, WITHOUT THE ISSUANCE OF SUCH SHARES OF COMMON STOCK, SHALL
AGAIN BE AVAILABLE FOR AWARD UNDER THE PLAN, SUBJECT TO THE MAXIMUM LIMITATION
SPECIFIED IN SECTION 5.1.


 


5.3.                              ADJUSTMENT IN CAPITALIZATION.  THE NUMBER OF
SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UPON EXERCISE OR SETTLEMENT OF
INCENTIVE AWARDS UNDER THE PLAN, THE NUMBER AND CLASS OF ANY OUTSTANDING
RESTRICTED STOCK UNITS, AND THE NUMBER, CLASS AND EXERCISE PRICE OF ANY
OUTSTANDING OPTIONS, MAY BE ADJUSTED BY THE BOARD, IN ITS SOLE DISCRETION, IF IT
SHALL DEEM SUCH AN ADJUSTMENT TO BE NECESSARY OR APPROPRIATE TO REFLECT ANY
COMMON STOCK DIVIDEND, STOCK SPLIT OR SHARE COMBINATION OR ANY RECAPITALIZATION,
MERGER, CONSOLIDATION, EXCHANGE OF SHARES, LIQUIDATION OR DISSOLUTION OF THE
COMPANY.


 


SECTION 6.  TERMS OF OPTIONS


 


6.1.                              GRANT OF OPTIONS.  OPTIONS MAY BE GRANTED TO
PARTICIPANTS AT SUCH TIME OR TIMES AS SHALL BE DETERMINED BY THE BOARD.  EACH
OPTION GRANTED TO A PARTICIPANT SHALL BE EVIDENCED BY AN OPTION AGREEMENT THAT
SHALL SPECIFY THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE PURCHASED
PURSUANT TO SUCH OPTION, THE EXERCISE PRICE AT WHICH A SHARE OF COMMON STOCK MAY
BE PURCHASED PURSUANT TO SUCH OPTION, THE DURATION OF SUCH OPTION AND SUCH OTHER
TERMS AND CONDITIONS CONSISTENT WITH THE PLAN AS THE BOARD SHALL DETERMINE,
INCLUDING CUSTOMARY REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO
SECURITIES LAW MATTERS.  UNLESS OTHERWISE DETERMINED BY THE BOARD, SUCH OPTION
AGREEMENT SHALL ALSO STATE THAT THE HOLDER THEREOF IS ENTITLED TO THE BENEFITS
OF AND SHALL BE BOUND BY THE OBLIGATIONS SET FORTH IN THE REGISTRATION AND
PARTICIPATION AGREEMENT, DATED AS OF MARCH 27, 1996 AND AS THE SAME MAY BE
AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN STOCKHOLDERS OF THE
COMPANY, TO THE EXTENT SET FORTH THEREIN.


 


6.2.                              OPTION PRICE.  THE EXERCISE PRICE PER SHARE OF
COMMON STOCK TO BE PURCHASED UPON EXERCISE OF AN OPTION (THE “OPTION PRICE”)
SHALL BE DETERMINED BY THE BOARD BUT SHALL NOT BE LESS THAN THE FAIR MARKET
VALUE ON THE DATE THE OPTION IS GRANTED.


 


6.3.                              EXERCISE OF OPTIONS.


 


(A)                                  UNLESS OTHERWISE PROVIDED BY THE BOARD IN
THE OPTION AGREEMENT EVIDENCING SUCH AWARD, SUBJECT TO THE CONTINUOUS EMPLOYMENT
OF THE PARTICIPANT WITH THE COMPANY OR ONE OF THE SUBSIDIARIES, OPTIONS GRANTED
TO A PARTICIPANT SHALL BECOME ONE-THIRD VESTED ON THE SECOND ANNIVERSARY OF THE
DATE OF GRANT AND

 

7

--------------------------------------------------------------------------------


 


VESTED AS TO THE REMAINING TWO-THIRDS ON THE THIRD ANNIVERSARY OF THE DATE OF
GRANT, PROVIDED THAT IN ALL EVENTS 100% OF SUCH OPTIONS SHALL BECOME VESTED (I)
AT THE TIME AND UNDER THE CIRCUMSTANCES DESCRIBED IN SECTIONS 8.1 OR 9, IF
APPLICABLE, OR (II)(X) IN THE EVENT THAT THE CD&R FUND AND, IF APPLICABLE, ITS
AFFILIATES EFFECT A SALE OR OTHER DISPOSITION OF ALL OF THE COMMON STOCK THEN
HELD BY THE CD&R FUND AND ITS AFFILIATES TO ONE OR MORE PERSONS OTHER THAN ANY
PERSON WHO IS AN AFFILIATE OF THE CD&R FUND AND (Y) THEREAFTER, THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND THE SUBSIDIARIES IS TERMINATED BY
THE COMPANY OTHER THAN FOR CAUSE OR, TO THE EXTENT PROVIDED IN THE AWARD
AGREEMENT EVIDENCING SUCH OPTIONS, BY THE PARTICIPANT FOR “GOOD REASON” (AS
DEFINED IN SUCH OPTION AGREEMENT) (A “DISPOSITION TRANSACTION AND TERMINATION”),
AS OF THE DATE OF SUCH TERMINATION.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
THE BOARD MAY ACCELERATE THE VESTING OR EXERCISABILITY OF ANY OPTION, ALL
OPTIONS OR ANY CLASS OF OPTIONS, AT ANY TIME AND FROM TIME TO TIME.  ON OR
BEFORE THE DATE UPON WHICH ANY EMPLOYEE WILL EXERCISE ANY EXERCISABLE OPTION,
THE COMPANY AND SUCH EMPLOYEE SHALL ENTER INTO A SUBSCRIPTION AGREEMENT WITH
RESPECT TO THE COMMON STOCK TO BE PURCHASED UPON EXERCISE OF SUCH OPTION. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, NO OPTION SHALL BE EXERCISABLE
FOR MORE THAN 10 YEARS AFTER THE DATE ON WHICH IT IS GRANTED.


 


6.4.                              PAYMENT.  THE BOARD SHALL ESTABLISH PROCEDURES
GOVERNING THE EXERCISE OF OPTIONS, WHICH PROCEDURES SHALL GENERALLY REQUIRE THAT
WRITTEN NOTICE OF THE EXERCISE THEREOF BE GIVEN AND THAT THE EXERCISE PRICE
THEREOF BE PAID IN FULL IN CASH OR CASH EQUIVALENTS, INCLUDING BY PERSONAL
CHECK, AT THE TIME OF EXERCISE.  THE EXERCISE PRICE OF ANY OPTIONS EXERCISED AT
ANY TIME FOLLOWING A PUBLIC OFFERING MAY BE PAID IN FULL OR IN PART IN THE FORM
OF SHARES OF COMMON STOCK THAT HAVE BEEN OWNED BY THE PARTICIPANT FOR AT LEAST
SIX MONTHS, BASED ON THE FAIR MARKET VALUE OF SUCH SHARES OF COMMON STOCK ON THE
DATE OF EXERCISE, SUBJECT TO SUCH RULES AND PROCEDURES AS MAY BE ADOPTED BY THE
BOARD AND, IF THE BOARD DEEMS IT NECESSARY OR APPROPRIATE, SUBJECT TO
SHAREHOLDER APPROVAL OF THE PLAN.  SUBJECT TO SECTION 6.3, AS SOON AS
PRACTICABLE AFTER RECEIPT OF A WRITTEN EXERCISE NOTICE AND PAYMENT IN FULL OF
THE EXERCISE PRICE OF ANY OPTIONS, THE COMPANY SHALL DELIVER TO THE PARTICIPANT
A CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES OF COMMON STOCK ACQUIRED
UPON THE EXERCISE THEREOF, BEARING APPROPRIATE LEGENDS IF APPLICABLE.


 


SECTION 7.  RESTRICTED STOCK UNITS


 


7.1.                              GRANT OF RESTRICTED STOCK UNITS.  RESTRICTED
STOCK UNITS MAY BE GRANTED TO PARTICIPANTS AT SUCH TIME OR TIMES AS SHALL BE
DETERMINED BY THE BOARD.  EACH RESTRICTED STOCK UNIT GRANTED TO A PARTICIPANT
SHALL BE EVIDENCED BY A RESTRICTED STOCK UNIT AGREEMENT THAT SHALL SPECIFY THE
TERMS AND CONDITIONS OF SUCH RESTRICTED STOCK UNITS CONSISTENT WITH THE PLAN AS
THE BOARD SHALL DETERMINE, INCLUDING CUSTOMARY

 

8

--------------------------------------------------------------------------------


 

representations, warranties and covenants with respect to securities law matters
and such other terms and conditions as the Board shall determine.  Unless
otherwise determined by the Board, such Restricted Stock Unit Agreement shall
also state that in respect of any shares of Common Stock delivered to the
Participant in respect of any Restricted Stock Units, such Participant shall be
entitled to certain of the benefits (relating to the right to participate in
certain sales and purchases of Common Stock by Investors) set forth in the
Registration and Participation Agreement and shall be bound by the obligations
set forth in such Registration and Participation Agreement, in each case, to the
extent set forth therein and in the Restricted Stock Unit Agreement.


 


7.2.                              VESTING OF RESTRICTED STOCK UNITS.


 


(A)                                  IN GENERAL.  UNLESS OTHERWISE PROVIDED BY
THE BOARD IN THE RESTRICTED STOCK UNIT AGREEMENT EVIDENCING SUCH AWARD, SUBJECT
TO THE CONTINUOUS EMPLOYMENT OF THE PARTICIPANT WITH THE COMPANY OR ONE OF THE
SUBSIDIARIES, RESTRICTED STOCK UNITS SHALL BECOME FULLY VESTED ON THE SECOND
ANNIVERSARY OF THE DATE OF GRANT, PROVIDED THAT IN ALL EVENTS 100% OF THE
RESTRICTED STOCK UNITS SHALL BECOME VESTED (I) AT THE TIME AND UNDER THE
CIRCUMSTANCES DESCRIBED IN SECTIONS 8.1 OR 9, IF APPLICABLE, OR (II) (X) IN THE
EVENT THAT THE CD&R FUND AND, IF APPLICABLE, ITS AFFILIATES EFFECT A SALE OR
OTHER DISPOSITION OF ALL OF THE COMMON STOCK THEN HELD BY THE CD&R FUND AND ITS
AFFILIATES TO ONE OR MORE PERSONS OTHER THAN ANY PERSON WHO IS AN AFFILIATE OF
THE CD&R FUND AND (Y) THEREAFTER, THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY
AND THE SUBSIDIARIES IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE OR, TO
THE EXTENT PROVIDED IN THE AWARD AGREEMENT EVIDENCING SUCH RESTRICTED STOCK
UNITS, BY THE PARTICIPANT FOR “GOOD REASON” (AS DEFINED IN SUCH RESTRICTED STOCK
UNIT AGREEMENT) (“A DISPOSITION AND TRANSACTION AND TERMINATION”), AS OF THE
DATE OF SUCH TERMINATION.


 


(B)                                 ISSUANCE.  IN THE EVENT THAT RESTRICTED
STOCK UNITS BECOME VESTED AS A RESULT OF SECTIONS 7.2(A) OR 8.1, THE COMPANY
SHALL AT THE DISCRETION OF THE BOARD (I) DELIVER TO THE PARTICIPANT THE NUMBER
OF SHARES OF COMMON STOCK UNDERLYING THE RESTRICTED STOCK UNITS THAT HAVE BECOME
SO VESTED AND, ON OR BEFORE THE DATE SUCH SHARES ARE DELIVERED TO THE
PARTICIPANT, THE COMPANY AND SUCH PARTICIPANT SHALL ENTER INTO A SUBSCRIPTION
AGREEMENT WITH RESPECT TO THE COMMON STOCK TO BE SO AWARDED OR (II) PAY TO THE
PARTICIPANT CASH IN AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE NUMBER OF SHARES
UNDERLYING THE RESTRICTED STOCK UNITS THAT HAVE BECOME SO VESTED AND (Y) THE
FAIR MARKET VALUE AS OF THE VESTING DATE PER SHARE, SUCH PAYMENT TO BE MADE AS
PROMPTLY PRACTICABLE FOLLOWING THE DETERMINATION OF SUCH FAIR MARKET VALUE. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A CHANGE OF CONTROL, ANY
RESTRICTED STOCK UNITS THAT BECOME VESTED AS A RESULT SHALL BE CANCELLED IN
EXCHANGE FOR A PAYMENT IN AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE CHANGE IN
CONTROL PRICE MULTIPLIED BY (II) THE NUMBER OF SHARES OF COMMON STOCK COVERED BY
THE RESTRICTED STOCK UNITS THAT HAVE BECOME SO

 

9

--------------------------------------------------------------------------------


 


VESTED, AND THE REMAINDER OF SUCH RESTRICTED STOCK UNIT SHALL BE CANCELLED. 
NOTWITHSTANDING THE PRECEDING SENTENCE, IF SO DETERMINED BY THE BOARD (AS
CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL), SUCH PAYMENT MAY BE
MADE IN SHARES OF THE STOCK OF THE NEW EMPLOYER HAVING AN AGGREGATE FAIR MARKET
VALUE (AS DETERMINED BY THE BOARD IN GOOD FAITH) EQUAL TO SUCH AMOUNT, PROVIDED
THAT SUCH SHARES OF COMMON STOCK OF THE NEW EMPLOYER ARE OF A CLASS THAT IS
PUBLICLY TRADED.  SUCH PAYMENT SHALL BE PAYABLE IN FULL, AS SOON AS REASONABLY
PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS, FOLLOWING THE CHANGE IN
CONTROL.


 

(c)                                  Power to Accelerate.  Notwithstanding any
other provision herein, the Board may accelerate the payment of any Restrictive
Stock Unit at any time and from time to time, on such terms and conditions as
the Board may determine.

 


SECTION 8.  TERMINATION OF EMPLOYMENT


 


8.1.                              EXTRAORDINARY TERMINATION.  UNLESS OTHERWISE
PROVIDED IN THE OPTION AGREEMENT OR OTHERWISE DETERMINED BY THE BOARD, IN THE
EVENT THAT A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND THE SUBSIDIARIES
TERMINATES BY REASON OF AN EXTRAORDINARY TERMINATION, THEN ALL OPTIONS OR
RESTRICTED STOCK UNITS GRANTED TO SUCH PARTICIPANT SHALL BECOME FULLY VESTED AS
OF THE DATE OF SUCH TERMINATION.  ANY SUCH OPTION SHALL BE EXERCISABLE AND
REMAIN EXERCISABLE SOLELY UNTIL THE FIRST TO OCCUR OF (I) THE ONE YEAR
ANNIVERSARY OF THE DATE OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR (II)
THE EXPIRATION OF THE TERM OF ANY SUCH OPTION.  ALL OPTIONS THAT ARE NOT
EXERCISED WITHIN THE PERIOD DESCRIBED IN THE PRECEDING SENTENCE SHALL TERMINATE
AND BE CANCELED UPON THE EXPIRATION OF SUCH PERIOD.  THE SHARES OF COMMON STOCK
OR PAYMENT RELATED TO ANY RESTRICTED STOCK UNITS HELD BY A PARTICIPANT AT THE
TIME OF AN EXTRAORDINARY TERMINATION SHALL BE ISSUED TO SUCH PARTICIPANT UPON
SUCH EXTRAORDINARY TERMINATION AS PROVIDED IN SECTION 7.2.


 


8.2.                              TERMINATION FOR CAUSE.  UNLESS OTHERWISE
PROVIDED IN THE AWARD AGREEMENT OR OTHERWISE DETERMINED BY THE BOARD, IN THE
EVENT THAT A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND THE SUBSIDIARIES IS
TERMINATED BY THE COMPANY OR A SUBSIDIARY FOR CAUSE, ANY OPTIONS (WHETHER OR NOT
THEN VESTED OR EXERCISABLE) HELD BY AND ANY RESTRICTED STOCK UNITS GRANTED TO
SUCH PARTICIPANT SHALL TERMINATE AND BE CANCELED IMMEDIATELY UPON SUCH
TERMINATION OF EMPLOYMENT.


 


8.3.                              OTHER TERMINATION OF EMPLOYMENT.  UNLESS
OTHERWISE PROVIDED IN THE AWARD AGREEMENT OR OTHERWISE DETERMINED BY THE BOARD
AT THE TIME OF GRANT, THE BOARD SHALL PROVIDE IN THE OPTION AGREEMENT EVIDENCING
OPTIONS GRANTED HEREUNDER THAT, IN THE EVENT THAT A PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY AND THE SUBSIDIARIES TERMINATES FOR ANY REASON OTHER THAN (I)
AN EXTRAORDINARY TERMINATION OR (II) FOR CAUSE, ANY OPTIONS THEN HELD BY SUCH
PARTICIPANT THAT HAVE BECOME VESTED ON OR PRIOR TO THE DATE OF SUCH TERMINATION
SHALL, SUBJECT TO SECTION 8.4, REMAIN EXERCISABLE UNTIL THE FIRST TO OCCUR

 

10

--------------------------------------------------------------------------------


 

of (x) the 60th day after the expiration of the period, if any, specified in
such Participant’s Option Agreement during which the Company or the CD&R Fund
has a right to purchase such Options from the Participant or (y) the expiration
of the term of such Option.  Any Options held by the Participant that are not
vested Options or Restricted Stock Units that are not vested as of the date of
the Participant’s termination of employment shall terminate and be canceled
immediately upon such termination, and any vested Options that are not exercised
within the period described in the preceding sentence shall terminate and be
canceled upon the expiration of such period.  The shares of Common Stock related
to any vested Restricted Stock Units held by the Participant shall be issued to
such Participant upon Participant’s termination of employment pursuant to
Section 7.2.

 


8.4.                              CERTAIN RIGHTS UPON TERMINATION OF EMPLOYMENT
PRIOR TO PUBLIC OFFERING.  UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT OR
OTHERWISE DETERMINED BY THE BOARD AT THE TIME OF GRANT, THE BOARD SHALL PROVIDE
IN EACH AWARD AGREEMENT EVIDENCING INCENTIVE AWARDS GRANTED HEREUNDER THAT, UPON
A TERMINATION OF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND THE
SUBSIDIARIES PRIOR TO A PUBLIC OFFERING FOR ANY REASON, THE COMPANY AND THE CD&R
FUND AND ITS AFFILIATES SHALL HAVE SUCCESSIVE RIGHTS TO REPURCHASE FOR CASH ANY
VESTED OPTIONS OR SHARES OF COMMON STOCK (INCLUDING SHARES ISSUED WITH RESPECT
TO RESTRICTED STOCK UNITS AS PROVIDED IN SECTION 7.2) THEN HELD BY THE
PARTICIPANT, AND, UPON AN EXTRAORDINARY TERMINATION, THE PARTICIPANT SHALL HAVE
THE RIGHT TO REQUIRE THE COMPANY TO REPURCHASE SHARES OF COMMON STOCK THEN OWNED
BY HIM (PROVIDED THE PARTICIPANT HAS HELD SUCH SHARES OF COMMON STOCK FOR AT
LEAST SIX MONTHS), FOR A REPURCHASE PRICE PER SHARE EQUAL TO THE FAIR MARKET
VALUE, REDUCED IN THE CASE OF ANY OPTIONS BY THE EXERCISE PRICE PER SHARE OF
COMMON STOCK FOR SUCH OPTION, AND UPON SUCH ADDITIONAL TERMS AND CONDITIONS AS
ARE SET FORTH IN SUCH AWARD AGREEMENT.

 


SECTION 9.  CHANGE IN CONTROL


 


9.1.                              ACCELERATED VESTING AND PAYMENT.


 

Options.  Unless otherwise provided in the Award Agreement or otherwise
determined by the Board at the time of grant, in the event of a Change in
Control, each outstanding Option (regardless of whether such Option is at such
time otherwise vested or exercisable), without regard to this Section 9.1, shall
be canceled in exchange for a payment in an amount equal to the product of (i)
the excess, if any, of the Change in Control Price over the Option Price,
multiplied by (ii) the number of shares of Common Stock covered by such Option. 
Notwithstanding the preceding sentence, if so determined by the Board (as
constituted immediately prior to the Change of Control), such payment may be
made in shares of the stock of the New Employer having an aggregate fair market
value (as determined by the Board in good faith) equal to such amount, provided
that such shares of common stock of the New Employer are of a class that is

 

11

--------------------------------------------------------------------------------


 

publicly traded.  Such payment shall be payable in full, as soon as reasonably
practicable, but in no event later than 30 days, following the Change in
Control.

 


9.2.                              RESTRICTED STOCK UNITS.  IN THE EVENT OF A
CHANGE IN CONTROL, ALL OUTSTANDING RESTRICTED STOCK UNITS SHALL BECOME FULLY
VESTED.


 


9.3.                              CERTAIN TAKE-ALONG RIGHTS PRIOR TO A PUBLIC
OFFERING.  UNLESS OTHERWISE DETERMINED BY THE BOARD AT TIME OF GRANT, THE BOARD
SHALL PROVIDE IN EACH SUBSCRIPTION AGREEMENT EVIDENCING INCENTIVE AWARDS GRANTED
HEREUNDER THAT, UPON CERTAIN TRANSACTIONS CONSTITUTING A CHANGE IN CONTROL, THE
PARTICIPANT WILL BE REQUIRED TO SELL SHARES OF COMMON STOCK THEN OWNED BY HIM,
FOR A CASH PAYMENT PER SHARE OF COMMON STOCK EQUAL TO THE CHANGE IN CONTROL
PRICE, AND UPON SUCH ADDITIONAL TERMS AND CONDITIONS AS ARE SET FORTH IN SUCH
SUBSCRIPTION AGREEMENT.


 


SECTION 10.  AMENDMENT, MODIFICATION, AND TERMINATION OF THE PLAN


 

The Board at any time may terminate or suspend the Plan, and from time to time
may amend or modify the Plan.  No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Incentive Award
theretofore granted under the Plan, without the consent of the Participant
holding such Incentive Award.  Shareholder approval of any such amendment,
modification, termination or suspension shall be obtained to the extent mandated
by applicable law, or if otherwise deemed appropriate by the Board.

 


SECTION 11.  MISCELLANEOUS PROVISIONS


 


11.1.                        NONTRANSFERABILITY OF INCENTIVE AWARDS.  NO
INCENTIVE AWARDS GRANTED UNDER THE PLAN MAY BE SOLD, TRANSFERRED, PLEDGED,
ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED, OTHER THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO ANY INCENTIVE
AWARD GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL BE EXERCISABLE DURING HIS
LIFETIME ONLY BY SUCH PARTICIPANT.  RESTRICTIONS, IF ANY, ON THE TRANSFER OF
COMMON STOCK AWARDED UPON EXERCISE OF ANY OPTIONS OR PURSUANT TO SECTION 7.1 OF
THE PLAN SHALL BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT EVIDENCING SUCH
INCENTIVE AWARD, INCLUDING WITHOUT LIMITATIONS, RESTRICTIONS DESCRIBED IN
SECTION 8.4 HEREIN.


 


11.2.                        BENEFICIARY DESIGNATION.  EACH PARTICIPANT UNDER
THE PLAN MAY FROM TIME TO TIME NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE
NAMED CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THE PLAN IS TO BE
PAID OR BY WHOM ANY RIGHT UNDER THE PLAN IS TO BE EXERCISED IN CASE OF HIS
DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME
PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE BOARD AND WILL BE EFFECTIVE
ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE BOARD DURING HIS OR HER
LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION, BENEFITS REMAINING UNPAID OR

 

12

--------------------------------------------------------------------------------


 

Options or Restricted Stock Units outstanding at the Participant’s death shall
be paid to or exercised by the Participant’s surviving spouse, if any, or
otherwise to or by his or her estate.


 


11.3.                        NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION. 
NOTHING IN THE PLAN SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME
AND FOR ANY REASON, NOR CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE
EMPLOY OF THE COMPANY OR ANY SUBSIDIARY.  NO EMPLOYEE SHALL HAVE A RIGHT TO BE
SELECTED AS A PARTICIPANT, OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY INCENTIVE
AWARDS UNDER THE PLAN.


 


11.4.                        TAX WITHHOLDING.  THE COMPANY AND THE SUBSIDIARIES
SHALL HAVE THE POWER TO WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE
COMPANY OR A SUBSIDIARY PROMPTLY UPON NOTIFICATION OF THE AMOUNT DUE, AN AMOUNT
DETERMINED BY THE COMPANY OR SUCH SUBSIDIARY TO BE SUFFICIENT TO SATISFY ALL
FEDERAL, STATE, LOCAL AND FOREIGN WITHHOLDING TAX REQUIREMENTS IN RESPECT OF ANY
INCENTIVE AWARD AND THE COMPANY MAY (OR MAY CAUSE A SUBSIDIARY TO) DEFER PAYMENT
OF CASH OR ISSUANCE OR DELIVERY OF COMMON STOCK UNTIL SUCH REQUIREMENTS ARE
SATISFIED.  THE BOARD MAY PERMIT OR REQUIRE A PARTICIPANT TO SATISFY HIS TAX
WITHHOLDING OBLIGATION HEREUNDER IN SUCH OTHER MANNER, SUBJECT TO SUCH
CONDITIONS, AS THE BOARD SHALL DETERMINE.


 


11.5.                        INDEMNIFICATION.  EACH PERSON WHO IS OR SHALL HAVE
BEEN A MEMBER OF THE COMMITTEE OR THE BOARD SHALL BE INDEMNIFIED AND HELD
HARMLESS BY THE COMPANY AND RIC TO THE FULLEST EXTENT PERMITTED BY LAW AGAINST
AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING ANY RELATED ATTORNEY’S
FEES AND ADVANCES THEREOF) IN CONNECTION WITH, BASED UPON OR ARISING OR
RESULTING FROM ANY CLAIM, ACTION, SUIT OR PROCEEDING TO WHICH HE MAY BE MADE A
PARTY OR IN WHICH HE MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR FAILURE TO
ACT UNDER OR IN CONNECTION WITH THE PLAN OR ANY AWARD AGREEMENT AND FROM AND
AGAINST ANY AND ALL AMOUNTS PAID BY HIM IN SETTLEMENT THEREOF, WITH THE
COMPANY’S APPROVAL, OR PAID BY HIM IN SATISFACTION OF ANY JUDGMENT IN ANY SUCH
ACTION, SUIT OR PROCEEDING AGAINST HIM, PROVIDED HE SHALL GIVE THE COMPANY AN
OPPORTUNITY, AT ITS OWN EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE
UNDERTAKES TO HANDLE AND DEFEND IT ON HIS OWN BEHALF.  THE FOREGOING RIGHT OF
INDEMNIFICATION SHALL NOT BE EXCLUSIVE AND SHALL BE INDEPENDENT OF ANY OTHER
RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED UNDER THE
COMPANY’S OR RIC’S ARTICLES OF INCORPORATION OR BY-LAWS, BY CONTRACT, AS A
MATTER OF LAW OR OTHERWISE.


 


11.6.                        NO LIMITATION ON COMPENSATION.  NOTHING IN THE PLAN
SHALL BE CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY TO ESTABLISH OTHER PLANS OR
TO PAY COMPENSATION TO ITS EMPLOYEES IN CASH OR PROPERTY, IN A MANNER WHICH IS
NOT EXPRESSLY AUTHORIZED UNDER THE PLAN.

 

13

--------------------------------------------------------------------------------


 


11.7.                        REQUIREMENTS OF LAW.  THE GRANTING OF INCENTIVE
AWARDS AND THE ISSUANCE OF SHARES OF COMMON STOCK PURSUANT TO THE PLAN SHALL BE
SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS BY
ANY GOVERNMENTAL AGENCIES OR NATIONAL OR FOREIGN SECURITIES EXCHANGES AS MAY BE
APPROPRIATE OR REQUIRED, AS DETERMINED BY THE BOARD.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN OR ANY AWARD AGREEMENT, NO INCENTIVE AWARDS SHALL BE
GRANTED UNDER THE PLAN, AND NO SHARES OF COMMON STOCK SHALL BE ISSUED UPON
EXERCISE OF, OR OTHERWISE IN CONNECTION WITH, ANY INCENTIVE AWARD GRANTED UNDER
THE PLAN, IF SUCH GRANT OR ISSUANCE WOULD RESULT IN A VIOLATION OF APPLICABLE
LAW, INCLUDING THE FEDERAL SECURITIES LAWS AND ANY APPLICABLE STATE OR FOREIGN
SECURITIES LAWS.


 


11.8.                        GOVERNING LAW.  THE PLAN, AND ALL AGREEMENTS
HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE CORPORATE LAW OF THE STATE OF
DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


 


11.9.                        NO IMPACT ON BENEFITS.  INCENTIVE AWARDS GRANTED
UNDER THE PLAN ARE NOT COMPENSATION FOR PURPOSES OF CALCULATING AN EMPLOYEE’S
RIGHTS UNDER ANY EMPLOYEE BENEFIT PLAN, EXCEPT TO THE EXTENT PROVIDED IN ANY
SUCH PLAN.


 


11.10.                  FREEDOM OF ACTION.  SUBJECT TO SECTION 10, NOTHING IN
THE PLAN OR ANY AWARD AGREEMENT SHALL BE CONSTRUED AS LIMITING OR PREVENTING THE
COMPANY OR ANY SUBSIDIARY FROM TAKING ANY ACTION WITH RESPECT TO THE OPERATION
OR CONDUCT OF ITS BUSINESS THAT IT DEEMS APPROPRIATE OR IN ITS BEST INTEREST.


 


11.11.                  TERM OF PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF THE
EFFECTIVE DATE.  THE PLAN SHALL EXPIRE ON THE TENTH ANNIVERSARY OF THE EFFECTIVE
DATE (EXCEPT AS TO INCENTIVE AWARDS OUTSTANDING ON THAT DATE), UNLESS SOONER
TERMINATED PURSUANT TO SECTION 10.


 


11.12.                  NO RIGHT TO PARTICULAR ASSETS.  NOTHING CONTAINED IN
THIS PLAN AND NO ACTION TAKEN PURSUANT TO THIS PLAN SHALL CREATE OR BE CONSTRUED
TO CREATE A TRUST OF ANY KIND OR ANY FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY
AND THE SUBSIDIARIES, ON THE ONE HAND, AND ANY PARTICIPANT OR EXECUTOR,
ADMINISTRATOR OR OTHER PERSONAL REPRESENTATIVE OR DESIGNATED BENEFICIARY OF SUCH
PARTICIPANT, ON THE OTHER HAND, OR ANY OTHER PERSONS.  ANY RESERVES THAT MAY BE
ESTABLISHED BY THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH THIS PLAN SHALL
CONTINUE TO BE HELD AS PART OF THE GENERAL FUNDS OF THE COMPANY OR SUCH
SUBSIDIARY, AND NO INDIVIDUAL OR ENTITY OTHER THAN THE COMPANY OR SUCH
SUBSIDIARY SHALL HAVE ANY INTEREST IN SUCH FUNDS UNTIL PAID TO A PARTICIPANT. 
TO THE EXTENT THAT ANY PARTICIPANT OR HIS EXECUTOR, ADMINISTRATOR OR OTHER
PERSONAL REPRESENTATIVE, AS THE CASE MAY BE, ACQUIRES A RIGHT TO RECEIVE ANY
PAYMENT FROM THE COMPANY OR ANY SUBSIDIARY PURSUANT TO THIS PLAN, SUCH RIGHT
SHALL BE NO GREATER THAN THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE
COMPANY OR SUCH SUBSIDIARY.

 

14

--------------------------------------------------------------------------------


 


11.13.                  NOTICES.  EACH PARTICIPANT SHALL BE RESPONSIBLE FOR
FURNISHING THE BOARD WITH THE CURRENT AND PROPER ADDRESS FOR THE MAILING OF
NOTICES AND DELIVERY OF AGREEMENTS AND SHARES OF COMMON STOCK.  ANY NOTICES
REQUIRED OR PERMITTED TO BE GIVEN SHALL BE DEEMED GIVEN IF DIRECTED TO THE
PERSON TO WHOM ADDRESSED AT SUCH ADDRESS AND MAILED BY REGULAR UNITED STATES
MAIL, FIRST-CLASS AND PREPAID.  IF ANY ITEM MAILED TO SUCH ADDRESS IS RETURNED
AS UNDELIVERABLE TO THE ADDRESSEE, MAILING WILL BE SUSPENDED UNTIL THE
PARTICIPANT FURNISHES THE PROPER ADDRESS.


 


11.14.                  SEVERABILITY OF PROVISIONS.  IF ANY PROVISION OF THIS
PLAN SHALL BE HELD INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY
SHALL NOT AFFECT ANY OTHER PROVISIONS HEREOF, AND THIS PLAN SHALL BE CONSTRUED
AND ENFORCED AS IF SUCH PROVISION HAD NOT BEEN INCLUDED.


 


11.15.                  INCAPACITY.  ANY BENEFIT PAYABLE TO OR FOR THE BENEFIT
OF A MINOR, AN INCOMPETENT PERSON OR OTHER PERSON INCAPABLE OF RECEIVING SUCH
BENEFIT SHALL BE DEEMED PAID WHEN PAID TO SUCH PERSON’S GUARDIAN OR TO THE PARTY
PROVIDING OR REASONABLY APPEARING TO PROVIDE FOR THE CARE OF SUCH PERSON, AND
SUCH PAYMENT SHALL FULLY DISCHARGE THE COMMITTEE, THE COMPANY AND OTHER PARTIES
WITH RESPECT THERETO.


 


11.16.                  NO RIGHTS AS STOCKHOLDER.  NO PARTICIPANT SHALL HAVE ANY
VOTING OR OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY
COMMON STOCK COVERED BY ANY INCENTIVE AWARD UNTIL THE ISSUANCE OF A CERTIFICATE
OR CERTIFICATES TO THE PARTICIPANT FOR SUCH COMMON STOCK.  NO ADJUSTMENT SHALL
BE MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE
ISSUANCE OF SUCH CERTIFICATE OR CERTIFICATES.


 


11.17.                  HEADINGS AND CAPTIONS.  THE HEADINGS AND CAPTIONS IN
THIS PLAN ARE PROVIDED FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE
CONSIDERED PART OF THIS PLAN AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF
THIS PLAN.


 

Approved by the Board of Directors as of November 14, 2001.

 

15

--------------------------------------------------------------------------------

